Exhibit 10.35

 

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

In the Matter of:

Colorado National Bank

Colorado Springs, Colorado

)

)

)

 

 

STIPULATION AND CONSENT TO THE ISSUANCE

OF A CONSENT ORDER

 

The Comptroller of the Currency of the United States of America (“Comptroller”)
intends to initiate cease and desist proceedings against Colorado National Bank,
Colorado Springs, Colorado (“Bank”) pursuant to 12 U.S.C. § 1818(b) through the
issuance of a Notice of Charges for unsafe and unsound banking practices
relating to supervision of the Bank.

 

The Bank, in the interest of compliance and cooperation, consents to the
issuance of a Consent Order, dated September 3, 2008 (“Order”);

 

In consideration of the above premises, the Comptroller, through his authorized
representative, and the Bank, through its duly elected and acting Board of
Directors, hereby stipulate and agree to the following:

 

ARTICLE I

 

JURISDICTION

 

(1)                                 The Bank is a national banking association
chartered and examined by the Comptroller pursuant to the National Bank Act of
1864, as amended, 12 U.S.C. § 1 et seq.

 

(2)                                 The Comptroller is “the appropriate Federal
banking agency” regarding the Bank pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).

 

(3)                                 The Bank is an “insured depository
institution” within the meaning of 12 U.S.C. § 1818(b)(1).

 

(4)                                 This Agreement shall cause the Bank not to
be designated as an “eligible bank” for purposes of 12 C.F.R. § 5.3(g), unless
otherwise informed in writing by the Comptroller.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

AGREEMENT

 

(1)                                 The Bank, without admitting or denying any
wrongdoing, hereby consents and agrees to the issuance of the Order by the
Comptroller.

 

(2)                                 The Bank further agrees that said Order
shall be deemed an “order issued with the consent of the depository institution”
as defined in 12 U.S.C. § 1818(h)(2), and consents and agrees that said Order
shall become effective upon its issuance and shall be fully enforceable by the
Comptroller under the provisions of 12 U.S.C. § 1818(i).  Notwithstanding the
absence of mutuality of obligation, or of consideration, or of a contract, the
Comptroller may enforce any of the commitments or obligations herein undertaken
by the Bank under his supervisory powers, including 12 U.S.C. § 1818(i), and not
as a matter of contract law.  The Bank expressly acknowledges that neither the
Bank nor the Comptroller has any intention to enter into a contract.

 

(3)                                 The Bank also expressly acknowledges that no
officer or employee of the Comptroller has statutory or other authority to bind
the United States, the U.S. Treasury Department, the Comptroller, or any other
federal bank regulatory agency or entity, or any officer or employee of any of
those entities to a contract affecting the Comptroller’s exercise of his
supervisory responsibilities.

 

ARTICLE III

 

WAIVERS

 

(1)                                 The Bank, by signing this Stipulation and
Consent, hereby waives:

 

(a)                                 the issuance of a Notice of Charges pursuant
to 12 U.S.C. § 1818(b);

 

(b)                                any and all procedural rights available in
connection with the issuance of the Order;

 

2

--------------------------------------------------------------------------------


 

(c)                                 all rights to a hearing and a final agency
decision pursuant to 12 U.S.C. § 1818(i), 12 C.F.R. Part 19

 

(d)                                all rights to seek any type of administrative
or judicial review of the Order; and

 

(e)                                 any and all rights to challenge or contest
the validity of the Order.

 

ARTICLE IV

 

OTHER ACTION

 

(1)                                 The Bank agrees that the provisions of this
Stipulation and Consent shall not inhibit, estop, bar, or otherwise prevent the
Comptroller from taking any other action affecting the Bank if, at any time, it
deems it appropriate to do so to fulfill the responsibilities placed upon it by
the several laws of the United States of America.

 

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative, has hereunto set his hand on behalf of the Comptroller.

 

 

/s/ Ronald G. Schneck

 

  September 3, 2008

Ronald G. Schneck
Director
Special Supervision Division

 

  Date

 

3

--------------------------------------------------------------------------------


 

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.

 

/s/ David Alley

 

    September 3, 2008

David Alley

 

  Date

 

 

 

/s/ Russ Anderson

 

  September 3, 2008

Russ Anderson

 

  Date

 

 

 

/s/ John Daly

 

  September 3, 2008

John Day

 

  Date

 

 

 

/s/ Steve Meylan

 

  September 3, 2008

Steve Meylan

 

  Date

 

 

 

/s/ Donald Rowland

 

  September 3, 2008

Donald Rowland

 

  Date

 

4

--------------------------------------------------------------------------------